DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 09/08/2020 Advisory Action, claims 2-6, 8-13, 15, 19-21, and 23 were pending. Claims 2-6, 8-13, and 15 remained rejected as in the 05/21/2020 Final Office Action, while claims 19-21 and 23 remained withdrawn. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action is withdrawn pursuant to 37 CFR 1.114. Applicant's submission, filed 09/21/2020, is entered.
Claims 2-6, 8-13, 15, 19-21, and 23 remain pending. 

Remarks and Amendments
Claims 2-6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being obvious over
Del Toro-Sanchez, et al., J. Incl. Phenom. Macrocycl. Chem., 67:431 (2010); Ayala-Zavala, et al., J. Food Sci., 75: US20090186096A1 (published 07/23/2009); US20060120967A1 (published 06/08/2006); WO199748288A1 (published 12/24/1997); WO2008149232A2 (published 12/11/2008); and Daferera, et al., Crop Protection, 22:39 (2003):	

    PNG
    media_image1.png
    193
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    570
    625
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    420
    622
    media_image4.png
    Greyscale

	Applicant argues the skilled artisan would not have considered cyclodextrin to be a suitable encapsulating material based on US20090186096A1, because US20090186096A1 teaches an amphipathic shell, i.e., containing both hydrophilic and hydrophobic regions, which Applicant asserts is different than the hydrophobic compound, cyclodextrin, as claimed. (Reply, p. 5). This premise, however, is incorrect. 
Cyclodextrins, such as α-, β-, and γ-cyclodextrins, contain both a hydrophobic cavity and hydrophilic exterior due to their toroid structure. Accordingly, the conclusion that US20090186096A1 excludes consideration of cyclodextrin as an encapsulating material because cyclodextrin is hydrobphobic is incorrect considering the hydrophobic and hydrophilic nature of cyclodextrins. In addition, even if the premise that cyclodextrins were only hydrophobic were true, it is not clear, as Applicant asserts, that the teaching of US20090186096A1 to use an amphiphatic shell to encapsulate essential oil bars consideration of cyclodextrins, already recognized as encapsulating materials for essential oils. 
	Applicant argues the remaining cited references do not cure the disclosure lacking from US20090186096A1. However, as explained, the premise of Applicant’s argument as to what is lacking is incorrect. 
	This rejection is maintained.

Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being obvious over
Del Toro-Sanchez, et al., J. Incl. Phenom. Macrocycl. Chem., 67:431 (2010); Ayala-Zavala, et al., J. Food Sci., 75:<US20090186096A1 (published 07/23/2009); US20060120967A1 (published 06/08/2006); WO199748288A1 (published 12/24/1997); WO2008149232A2 (published 12/11/2008); and Daferera, et al., Crop Protection, 22:39 (2003).
	Present claim 2:  A composition. . .comprising a mixture of encapsulated herbal essential oil, protein, wax, and glycerine, wherein the herbal essential oil is encapsulated in cyclodextrin. 
	The art recognizes the concept of a composition comprising an essential oil encapsulated in cyclodextrin, as in the. For example, Del Toro-Sanchez teaches controlled release of thymol encapsulated by β-cyclodextrin. (Abstract). Ayala-Zavala teaches garlic oil encapsulated in β-cyclodextrin contained within a breathable sachet to prevent microbial growth on fresh tomatoes. (Abstract; p. M399). The present claims are analyzed considering their general, underlying concept is known and recognized in the art.  
As in claim 2, US20090186096A1 teaches encapsulated essential oil compositions and their application as for the storage of agricultural products and foods. (Abstract; [0002],[0011]). US20090186096A1 teaches that these compositions may comprise additives, including proteins such as gelatins and caseins. ([0138]). In addition, US20090186096A1 teaches that these compositions may include a plant protein product ([0134],[0138],[0411]; Claim 47). US20090186096A1 indicates that waxes may be included in the encapsulated essential oil compositions to coat the solid core matter that contains the essential oil ([0072],[0077],[0147],
[0150]). US20090186096A1 indicates the compositions may be exposed to polyalcohols during encapsulation ([0080]]), preferably glycerol ([0082]). US20090186096A1 notes the compositions may be encapsulated in an amphiphatic shell ([0068]) but fails to indicate the encapsulating material is cyclodextrin as required in claim 2. 
	US20060120967A1 teaches antimicrobial preservative compositions comprising essential oils encapsulated in cyclodextrin, e.g., cyclodextrin inclusion complexes. (Abstract; [0007]; claim 1). It would have been obvious to utilize cyclodextrin as taught in US20060120967 as the dextrin of US20090186096A1 to enhance duration of essential oil activity at the site of application due to gradual release of the essential oil. (US20060120967, [0002]).
US20090186096A1, modified by US20060120967A1, renders claim 2 obvious, because it teaches a composition comprising encapsulated herbal essential oil, protein, wax, and glycerine, wherein the herbal essential oil is encapsulated by cyclodextrin. 
US20090186096A1 teaches inclusion of a plant protein ([0134],[0138],[0411]; Claim 47) but does not specify soy protein isolate as in claim 3. 
WO199748288A1 teaches a composition comprising an encapsulated core, e.g., an essential oil (p. 10, ll.21-31; p. 11, l.32-p. 12, l.2; claims 13, 14), with a coating over the core that includes a protein selected from isolated soy protein, whey protein isolate, caseinate, and mixtures thereof. It would be obvious, as in claim 3, to use the soy protein isolate of WO199748288A1 for the plant protein of US20090186096A1, because WO199748288A1 indicates its suitability for the same intended use.
US20090186096A1 teaches that the wax may be paraffin wax ([0150]), as in claim 4. US20090186096A1 suggests the composition for use as a wrapper or containing material for fruit/vegetable storage and shipment ([0332]), and as a coating surrounding fruits or vegetables to prevent spoilage ([0333]), as in claim 15. 
As in claims 5 and 6, US20090186096A1 teaches compositions comprising an essential oil derived from thyme, such as thymol. ([0246]). US20060120967A1 also teaches thymol as the essential oil. ([0012]; claim 10). 
As in claims 8 and 9, US20060120967 teaches that the cyclodextrin comprise methyl-β-cyclodextrin. ([0010],[0011],claim 8). 
None of the cited references teach a sachet as in claim 10. However, WO2008149232A2 teaches a composition comprising essential oils adsorbed in combination with a solvent within a microporous solid material allowing for controlled release of essential oil vapor to provide antimicrobial properties and extend shelf-life of packaged perishable goods. (Abstract). Examples include granules of essential oil packed in porous sachets and placed with containers of fruits and vegetables or other perishables in order to provide antimicrobial protection. (p. 9, ll.7-16). Examples of porous sachet material includes Tyvek which is sufficiently porous to permit the passage of essential oil vapor emanating from the granules located within the sachet into the pack of perishable goods. (p. 9, ll.18-28). It would be obvious to modify US20090186096A1 to use a Tyvek sachet as in claim 10, based on the suggestion of WO2008149232A2, to provide a sufficiently permeable material through which the essential oil may escape.
Daferera teaches that thyme oil and oregano essential oils (both known to contain thymol) are effective against Botrytis cinerea. (Abstract; p. 41, Table 1, p. 42, Table 2). It would be obvious to apply the composition of US20090186096A1, modified by US20060120967A1, to Botrytis cinerea based on the establishment of effectiveness of thyme and thymol against Botrytis cinera established by Daferera, as in claims 11-13.

Conclusion
Claims 2-6, 8-13, 15, 19-21, and 23 remain pending.
Claims 2-6, 8-13, and 15 remain rejected.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655